UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
KATY CORRIGAN,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                     18-CV-5686 (PKC)

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                                Defendant.
-------------------------------------------------------x

PAMELA K. CHEN, United States District Judge:

        Plaintiff Katy Corrigan brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the decision made by the Commissioner of the Social Security

Administration (“SSA”) denying Plaintiff’s claim for Supplemental Security Income (“SSI”)

under Title II of the Social Security Act. Before the Court is Plaintiff’s motion for judgment on

the pleadings, and the Commissioner’s cross-motion for judgment on the pleadings. Plaintiff seeks

reversal of the Commissioner’s decision, or alternatively, remand for further administrative

proceedings. The Commissioner seeks affirmation of the decision to deny benefits. For the

reasons that follow, the Court grants Plaintiff’s motion for judgment on the pleadings and denies

the Commissioner’s cross-motion. This case is remanded for further proceedings consistent with

this Memorandum & Order.

                                              BACKGROUND

        I.       Procedural History

        On August 24, 2013, Plaintiff filed an application for SSI, arguing that she was disabled as

of September 1, 2012. (Administrative Transcript (“Tr.”), Dkt. 10, at 28.) Her application was

denied on December 9, 2013 (id. at 121–32), and she requested a hearing before an administrative


                                                           1
law judge (“ALJ”) on January 9, 2014 (id. at 133). Plaintiff appeared with a non-attorney

representative at a hearing before ALJ Laura Michalec Olszewski on January 25, 2016. (Id. at 58–

108.) By decision dated May 2, 2016, the ALJ found that Plaintiff was not disabled. (Id. at 25–

37.) The ALJ’s decision became the Commissioner’s final decision on July 10, 2017, when the

Appeals Council denied review of the decision. (Id. at 18–24.) This appeal followed. 1 (See

generally Complaint (“Compl.”), Dkt. 1.)

       II.      The ALJ Decision

       In evaluating disability claims, the ALJ must adhere to a five-step inquiry. The plaintiff

bears the burden of proof in the first four steps of the inquiry; the Commissioner bears the burden

in the final step. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). First, the ALJ determines

whether the plaintiff is currently engaged in “substantial gainful activity.”             20 C.F.R.

§ 404.1520(a)(4)(i). If the answer is yes, the plaintiff is not disabled. If the answer is no, the ALJ

proceeds to the second step to determine whether the plaintiff suffers from a severe impairment.




       1
           According to Title 42, United States Code, Section 405(g),

       [a]ny individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party . . . may obtain a review of such
       decision by a civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the Commissioner of Social
       Security may allow.

42 U.S.C. § 405(g). “Under the applicable regulations, the mailing of the final decision is
presumed received five days after it is dated unless the [plaintiff] makes a reasonable showing to
the contrary.” Kesoglides v. Comm’r of Soc. Sec., No. 13-CV-4724 (PKC), 2015 WL 1439862, at
*3 (E.D.N.Y. Mar. 27, 2015) (citing 20 C.F.R. §§ 404.981, 422.210(c)).

       Counsel for Plaintiff twice requested additional time to file this appeal and the
Commissioner granted both requests. (Tr. at 1–2.) On September 26, 2018, the Commissioner
granted Plaintiff an additional thirty days to file a civil action (id.), and this appeal was filed on
October 11, 2018 (see generally Compl., Dkt. 1). Therefore, the Court determines that this appeal
was timely filed.
                                                  2
20 C.F.R. § 404.1520(a)(4)(ii).      An impairment is severe when it “significantly limits [the

plaintiff’s] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the

impairment is not severe, then the plaintiff is not disabled. In this case, the ALJ found that Plaintiff

had not engaged in substantial gainful activity since August 24, 2013, the application date. (Tr. at

30.) The ALJ further found that Plaintiff suffered from the following severe impairments: major

depressive disorder and generalized anxiety disorder, “[e]ach one . . . impos[ing] more than a slight

limitation on her ability to perform basic work activities . . . [but] . . . not preclud[ing] all work

activities.” (Id.) Moreover, the ALJ held that Plaintiff’s history of substance abuse, and her

obesity and venous insufficiency, were not severe impairments. (Id.)

        Having determined that Plaintiff satisfied her burden at the first two steps, at least with

respect to her psychiatric disabilities, the ALJ progressed to the third step and determined that

none of Plaintiff’s impairments met or medically equaled the severity of any of the impairments

in the Listings, including 12.04, 12.06, 12.09. (Id. at 31–32 (citing 20 C.F.R. Pt. 404, Subpt. P,

App. 1).) Moving to the fourth step, the ALJ found that Plaintiff maintained residual functional

capacity (“RFC”) 2 to perform

                a full range of work at all exertional levels but with the following
                nonexertional limitations: the [plaintiff] should work in a low stress
                environment defined as occasional judgment, occasional decision-
                making and occasional changes in the work setting. The [plaintiff]
                should be limited to simple, routine, and repetitive tasks. The
                [plaintiff] should have occasional interaction with supervisors,
                coworkers, and the public.

(Id. at 33.) At step four, the ALJ determined that Plaintiff had no past relevant work. (Id. at 35.)

The ALJ then proceeded to step five to determine whether Plaintiff—given her RFC, age,


        2
          To determine the plaintiff’s RFC, the ALJ must consider the plaintiff’s “impairment(s),
and any related symptoms . . . [which] may cause physical and mental limitations that affect what
[the plaintiff] can do in the work setting.” 20 C.F.R. § 404.1545(a)(1).

                                                   3
education, and work experience—had the capacity to perform other substantial gainful work in the

national economy. 20 C.F.R. § 404.1520(a)(4)(v). In this case, the ALJ determined that there

were jobs that existed in significant numbers in the national economy that Plaintiff was capable of

performing. (Tr. at 35–36.)

                                   STANDARD OF REVIEW

         Unsuccessful claimants for disability benefits under the Social Security Act may bring an

action in federal district court seeking judicial review of the Commissioner’s denial of their

benefits. 42 U.S.C. § 405(g). In reviewing a final decision of the Commissioner, the Court’s role

is “limited to determining whether the SSA’s conclusions were supported by substantial evidence

in the record and were based on a correct legal standard.” Talavera, 697 F.3d at 151 (internal

quotation marks omitted). “Substantial evidence is more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Selian

v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and alterations omitted). In

determining whether the Commissioner’s findings were based upon substantial evidence, “the

reviewing court is required to examine the entire record, including contradictory evidence and

evidence from which conflicting inferences can be drawn.” Id. (internal quotation marks omitted).

However, the Court “defer[s] to the Commissioner’s resolution of conflicting evidence.” Cage v.

Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012). If there is substantial evidence in the

record to support the Commissioner’s findings as to any fact, those findings are conclusive and

must be upheld. 42 U.S.C. § 405(g); see also Cichocki v. Astrue, 729 F.3d 172, 175–76 (2d Cir.

2013).




                                                 4
                                           DISCUSSION

          Plaintiff argues that the ALJ did not properly weigh the medical opinion evidence regarding

Plaintiff’s mental impairments by affording “limited weight” to the opinion of Plaintiff’s treating

psychiatrist and affording “limited weight” to the Commissioner’s own examining psychologist.

(Plaintiff’s Brief (“Pl.’s Br.”), Dkt. 12, at 10–15.) The Court agrees and concludes that remand on

this basis is warranted. 3

          I.     The Treating Physician: Dr. Giovanny Nuñez

          Plaintiff argues that the ALJ erred by affording “limited weight” to the opinion of her

treating psychiatrist—Dr. Giovanny Nuñez—in violation of the treating physician rule. The Court

agrees.

          The information in the record with respect to Dr. Nuñez is as follows. On September 11,

2013, Dr. Nuñez submitted a “treating physician’s wellness plan report” to the Human Resources

Administration (“HRA”) indicating that Plaintiff suffered from Major Depression and had an

“anxious and depressed mood.” (Tr. at 322–23.) Dr. Nuñez noted that, at the time, Plaintiff was

prescribed Clonazepam, Prozac, Wellbutrin, and one additional medication. 4 (Id.) Dr. Nuñez

wrote that Plaintiff’s condition had not been resolved or stabilized as “she continue[d] to have

acute symptoms” and “need[ed] ongoing treatment,” and further indicated that Plaintiff was unable

to work for at least twelve months. (Id. at 323.) Plaintiff has also submitted into the record over



          3
         Plaintiff also asserts that the ALJ failed to properly evaluate her testimony. (Pl.’s Br.,
Dkt. 12, at 15–18.) As remand is warranted on other grounds, the Court does not reach that
question. Additionally, the Court notes that Plaintiff does not appeal the ALJ’s determination that
she was disabled based on her alleged physical disabilities (see generally id.), and so it does not
review that portion of the ALJ’s decision.
          4
           The Court notes that Dr. Nuñez listed the additional medication, as well as additional
clinical findings, but his handwriting is indecipherable. (See id.)

                                                   5
500 pages of psychiatric records spanning from January 16, 2013 to November 16, 2015, including

psychiatric evaluations by Dr. Nuñez and psychotherapy notes from a licensed social worker, Kim

Thiessen, L.M.S.W. 5 (See id. at 396–943.) These extensive records include many instances of

depressed mood, anxiety, sleep disturbances, and abnormal mental status examinations. 6

       Additionally, on September 26, 2015, Dr. Nuñez completed a mental impairment

questionnaire on behalf of Plaintiff. (Id. at 368–72.) He noted Plaintiff’s diagnoses of major


       5
         Although not argued by Plaintiff on appeal, the Court notes that the ALJ failed to solicit
any information from Plaintiff’s treating therapist, Kim Thiessen, L.M.S.W. To the extent that,
on remand, the ALJ finds Plaintiff’s medical evidence contradictory or insufficient, the ALJ should
solicit Ms. Thiessen’s medical opinion in order to complete the record.
       6
          (See, e.g., Tr. at 660 (Plaintiff describing, on January 28, 2013, increasing depression and
recurrent nightmares); id. at 664 (Plaintiff found to be depressed with tearfulness and feeling
overwhelmed with low self-esteem on February 11, 2013); id. at 529–33 (Plaintiff describing, on
March 20, 2013, symptoms of feeling tired, but difficulty sleeping at night, and dysphoria; a mental
status exam revealed a dysphoric mood and affect, and Dr. Nuñez prescribed Fluoxetine and
Diphenhydramine); id. at 671–73 (March 25, 2013 mental status exam showing low self-esteem,
self-defeating thoughts, somewhat pressured speech, and poor sleep); id. at 709–11 (on July 19,
2013, Plaintiff described passive thoughts of death, isolation, and poor sleep due to anxiety); id. at
724 (Plaintiff reported, on September 30, 2013, feeling fatigued, anxious, and depressed); id. at
728–29 (Plaintiff reported, on October 15, 2013, significant sleep disturbances, and a mental status
exam showed slowed motor activity); id. at 729, 731, 735–42 (Plaintiff describing additional sleep
disturbances with mental status examination changes during October and November 2013); id. at
750 (Plaintiff reported, on December 27, 2013, problems sleeping and presented with constricted
affect); id. at 758–59 (Plaintiff appeared “very anxious” with “pressured speech”); id. at 762–65
(February 19, 2014 visit where Plaintiff presented as confused and lethargic and continued to have
anxiety; mental status exam showed a labile and depressed mood and affect, lethargic motor
activity, and poor sleep); id. at 770–71 (Plaintiff reported, on April 4, 2014, fatigue and presented
with pressured speech and non-linear thinking); id. at 781–84 (on April 28, 2014, Plaintiff
continued to experience fatigue and anxiety, and a mental status exam showed an agitated and
tearful mood/affect, feelings of hopelessness and helplessness, and pressured speech); id. at 785–
90 (Plaintiff remained anxious, irritable, and fatigued during May 2014 therapy sessions); id. at
793–804 (Plaintiff continued to present with a depressed mood and feelings of hopelessness during
June 2014); id. at 857 (Plaintiff complained of anxiety and sleep problems on November 10, 2014);
id. at 861–62 (Plaintiff exhibited pressured speech on December 1, 2014); id. at 865–66 (December
15, 2014 mental status exam showed fatigued mood/affect and poor sleep); id. at 894–912 (finding
same at April, May, and June 2015 therapy sessions); id. at 917 (August 3, 2015 mental status
exam noted Plaintiff’s disheveled appearance and labile mood/affect).)



                                                  6
depression disorder and panic disorder, that she was prescribed four different psychiatric

medications, and noted that the following signs and symptoms supported Plaintiff’s diagnoses and

assessment: depressed mood; persistent or generalized anxiety; feelings of guilt or worthlessness;

easy distractibility; anhedonia/pervasive loss of interests; decreased energy; social withdrawal or

isolation; and insomnia. (Id. at 368–69.) Dr. Nuñez responded “yes” to the question whether

Plaintiff “experience[d] episodes of decompensation or deterioration in a work or work-like setting

which cause[d] [her] to withdraw from the situation and/or experience an exacerbation of

symptoms.” (Id. at 370.) He also listed moderate-to-marked limitation 7 in the following areas:

remembering locations and work-like procedures; understanding and remembering one-to-two

step instructions; understanding and remembering detailed instructions; carrying out simple, one-

to-two step instructions; carrying out detailed instructions; maintaining attention and concentration

for extended periods; performing activities within a schedule and consistently being punctual;

sustaining ordinary routine without supervision; working in coordination with or near others

without being distracted by them; making simple work-related decisions; completing a workday

without interruptions from psychological symptoms; performing at a consistent pace without rest

periods of unreasonable length or frequency; interacting appropriately with the public; asking

simple questions or requesting assistance; accepting instructions and responding appropriately to

criticism from supervisors; getting along with coworkers or peers without distracting them;

maintaining socially appropriate behavior; adhering to basic standards of neatness; responding

appropriately to workplace changes; being aware of hazards and taking appropriate precautions;

traveling to unfamiliar places or using public transportation; setting realistic goals; and making


       7
       “Moderate-to-marked limitation” was defined in the mental impairment questionnaire as
“symptoms frequently interfer[ing] with [that] ability (Frequent - 1/3 - 2/3 of an 8-[hour]
workday).” (Id. at 371.)

                                                 7
plans independently. (Id. at 371.) Finally, Dr. Nuñez opined that Plaintiff was likely to be absent

from work as a result of her impairments at least two to three times per month and that her onset

of symptoms dated back to June 1, 2010. (Id. at 372.)

       Plaintiff reported to the emergency room on June 3, 2017, for an anxiety attack, at which

time she was provided Ativan. (Id. at 55–57.) Plaintiff also submitted into evidence a June 9,

2017 functional assessment form completed by Dr. Nuñez and provided to the HRA. (Id. at 50.)

Dr. Nuñez outlined 8 that Plaintiff’s current diagnoses were panic disorder and major depressive

disorder and noted that Plaintiff was “unable to work for at least 12 months ([and] may be eligible

for long-term disability [benefits]).” (Id.)

       The ALJ afforded “limited weight” to Dr. Nuñez’s medical opinion, reasoning, in part, that

“the finding of disability is reserved to the Commissioner” and that Plaintiff’s “essentially normal

mental status examination findings, [her] general independence with activities of daily living, and

[her] ability to care for her daughter all suggest [Plaintiff] can perform work at the RFC.” (Id. at

34.) The ALJ also relied on a progress note completed by Dr. Rachel Goldman, Ph.D. (Id.) On

May 29, 2015, Dr. Goldman consulted with Dr. Nuñez regarding Plaintiff’s readiness for bariatric

surgery. (Id. at 1078.) In her progress note for that date, Dr. Goldman wrote that Dr. Nuñez had

described Plaintiff’s Major Depressive Disorder as “in remission” and that Dr. Goldman had “no

concerns with [Plaintiff] proceeding with surgery at this time . . . [Plaintiff] has been ‘stable for

many years.’” (Id.) Dr. Goldman also noted Plaintiff’s panic disorder and ADHD. (Id.)

       The Court concludes that the ALJ’s decision to assign “little weight” to Dr. Nuñez’s

medical opinion is not supported by substantial evidence. “With respect to the nature and severity



       8
         The Court notes that, while Dr. Nuñez listed “relevant clinical findings,” his handwriting
is indecipherable. (See Tr. at 50.)

                                                 8
of a [plaintiff]’s impairments, the SSA recognizes a treating physician rule of deference to the

views of the physician who has engaged in the primary treatment of the [plaintiff].” 9 Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation marks, alterations, and citations

omitted). As the Second Circuit has explained:

        An ALJ who refuses to accord controlling weight to the medical opinion of a
        treating physician must consider various factors to determine how much weight to
        give to the opinion. Among those factors are: (i) the frequency of examination and
        the length, nature and extent of the treatment relationship; (ii) the evidence in
        support of the treating physician’s opinion; (iii) the consistency of the opinion with
        the record as a whole; (iv) whether the opinion is from a specialist; and (v) other
        factors brought to the [SSA’s] attention that tend to support or contradict the
        opinion. The regulations also specify that the Commissioner will always give good
        reasons in her notice of determination or decision for the weight she gives
        [Plaintiff’s] treating source’s opinion.

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks and citations

omitted).

        Here, in discounting the medical opinion of Plaintiff’s treating psychiatrist, Dr. Nuñez, the

ALJ failed to discuss or elaborate on several of the relevant factors, including “(i) the frequency

of examination and the length, nature and extent of the treatment relationship; (ii) the evidence in

support of the treating physician’s opinion; . . . [and] (iv) whether the opinion is from a specialist,”

see id., despite the fact that the ALJ had over two years of medical records from Dr. Nuñez.

Furthermore, to the extent the ALJ believed that these records were insufficient for her to engage

in a full analysis of the relevant factors, she should have taken affirmative steps to develop a

sufficient evidentiary record, including consulting with Dr. Nuñez to obtain more information and




        9
          Although “[t]he current version of the [Social Security Act’s] regulations eliminates the
treating physician rule,” the rule nevertheless applies to Plaintiff’s claim, which was initially filed
on April 24, 2013, as the current regulations only “apply to cases filed on or after March 27, 2017.”
Burkard v. Comm’r of Soc. Sec., No. 17-CV-290 (EAW), 2018 WL 3630120, at *3 n.2 (W.D.N.Y.
July 31, 2018); see also 20 C.F.R. § 404.1520c.
                                                   9
resolve, if possible, any seeming inconsistencies or deficiencies in his treatment records, or as

between his records or opinions and those of other medical professionals, such as Dr. Goldman.

As courts in this Circuit have held, “the ALJ must make every reasonable effort to help an applicant

get medical reports from [her] medical sources” and “must seek additional evidence or clarification

when the report from the [plaintiff]’s medical source contains a conflict or ambiguity that must be

resolved, the report does not contain all the necessary information, or does not appear to be based

on medically acceptable clinical and laboratory diagnostic techniques.” Calzada v. Astrue, 753 F.

Supp. 2d 250, 269 (S.D.N.Y. 2010) (internal quotation marks and alterations omitted); see also 20

C.F.R. § 416.927(d)(2).

       Similarly, the ALJ’s reliance on Dr. Goldman’s May 2015 progress note to undermine Dr.

Nuñez’s opinions, which were based on over two years of treating Plaintiff, is not supported by

substantial evidence and is contrary to applicable legal standards. First, Dr. Goldman’s progress

note in May 2015 is a single data point for a period of alleged disability spanning more than three

years beginning in September 2012. Second, Dr. Goldman’s progress note, on its face, was limited

and specific to Plaintiff’s psychiatric ability to undergo significant and potentially life-altering

surgery in May 2015 and did not purport to address Plaintiff’s ability to work, in particular, her

ability to cope with the psychological or mental demands of work. Third, to the extent that Dr.

Goldman’s report that, according to Dr. Nuñez, Plaintiff’s Major Depressive Disorder was “in

remission” as of May 2015 and that she had been “stable for many years,” was at odds with both

the voluminous treatment records and notes of both Dr. Nuñez and Ms. Thiesen, which span from

January 16, 2013, to November 16, 2015 (see Tr. at 396–943), the ALJ was obligated to seek

clarification and additional information prior to dismissing both Dr. Nuñez’s and Ms. Theisen’s

opinions. As discussed earlier, “the ALJ must make every reasonable effort to help an applicant



                                                10
get medical reports from [her] medical sources” and “must seek additional evidence or clarification

when the report from the [plaintiff]’s medical source . . . does not contain all the necessary

information[.]” Calzada, 753 F. Supp. 2d at 269 (internal quotation marks and alterations omitted).

“This rule applies even where the plaintiff was represented by counsel at the hearing.” Vazquez v.

Comm’r of Soc. Sec., No. 14-CV-6900 (JCF), 2015 WL 4562978, at *17 (S.D.N.Y. July 21, 2015)

(citing Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999)). This is especially vital when developing

the record with respect to a treating physician’s opinion “[b]ecause of the considerable weight

ordinarily accorded to the opinions of treating physicians.” Rocchio v. Astrue, No. 08-CV-3796

(JSR) (FM), 2010 WL 5563842, at *11 (S.D.N.Y. Nov. 19, 2010), report and recommendation

adopted, No. 08-CV-3796 (JSR), 2011 WL 1197752 (S.D.N.Y. Mar. 28, 2011). Therefore, while

a “treating physician’s statement that the [plaintiff] is disabled cannot itself be determinative[,] . . .

failure to develop conflicting medical evidence from a treating physician is legal error requiring

remand.” Id. (internal quotation marks omitted and alterations in the original); see also Shaw v.

Chater, 221 F.3d 126, 134 (2d Cir. 2000).

        Finally, it is not within the ALJ’s purview to determine that Plaintiff’s activities of daily

living somehow negated the evaluation of Plaintiff’s treating psychiatrist with respect to Plaintiff’s

psychiatric impairments. See Indelicato v. Colvin, No. 13-CV-4553 (JG), 2014 WL 674395, at *3

(E.D.N.Y. Feb. 21, 2014) (noting that “an ALJ is not a doctor, and therefore is not equipped to

make medical judgments”); Beckers v. Colvin, 38 F. Supp. 3d 362, 374–75 (W.D.N.Y. 2014) (“It

is not proper for the ALJ to simply pick and choose from the transcript only such evidence that

supports his determination. Nor is it appropriate for an ALJ to substitute his own opinion for the

findings of medical sources on the record.” (internal quotation marks and citations omitted)).

Moreover, an assessment of a plaintiff’s activities of daily living (“ADLs”) “without any



                                                   11
explanation as to how those ADLs qualify Plaintiff for employment, does not adhere to the

Commissioner’s regulations that recognize that individuals with psychiatric disabilities may

appear to adequately function in a restricted setting, but still may be unable to meet the demands

of a competitive workplace environment.” McColl v. Saul, 18-CV-4376 (PKC), 2019 WL

4727449, at *11 (E.D.N.Y. Sept. 27, 2019) (citing 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00

(C)(3) (“[The Commissioner] must exercise great care in reaching conclusions about [the

Plaintiff’s] ability or inability to complete tasks under the stresses of employment during a normal

workday or work week based on a time-limited mental status examination or psychological testing

by a clinician, or based on [the plaintiff’s] ability to complete tasks in other settings that are less

demanding, highly structured or more supportive.”)); SSR 85–15, 1985 WL 56857, at *6 (Jan. 1,

1985) (“[T]he reaction to the demands of work (stress) is highly individualized, and mental illness

is characterized by adverse responses to seemingly trivial circumstances. The mentally impaired

may cease to function effectively when facing such demands as getting to work regularly, having

their performance supervised, and remaining in the workplace for a full day. . . . Thus, the mentally

ill may have difficulty meeting the requirements of so-called ‘low-stress’ jobs.”); Moss v. Colvin,

No. 13-CV-00731 (GHW) (MHD), 2014 WL 4631884, at *33 (S.D.N.Y. Sept. 16, 2014) (“There

are critical differences between activities of daily living (which one can do at his own pace when

he is able) and keeping a full time job.”).

       For these reasons, the Court finds that remand is necessary.

       II.     The Consultative Examiner: Dr. Ashley Knoll, Psy.D.

       The ALJ also discounted the October 2013 medical report submitted by Dr. Ashley Knoll,

Psy.D., the Commissioner’s consultative examiner.          (Tr. at 34.)    In her report, Dr. Knoll




                                                  12
summarized Plaintiff’s psychiatric history and then provided an overview of her current

functioning. (Id. at 324–25.) Dr. Knoll explained:

       [Plaintiff] reported that she will wake up approximately five times a night. She
       reported having a normal appetite, but stated that she has gained approximately 70
       pounds. [Plaintiff] reported experiencing depressed moods a few times a week.
       She also reported experiencing crying spells, a loss of usual interests, irritability,
       social withdrawal, diminished sense of pleasure, concentration difficulties, and
       fatigue. [Plaintiff] denied any current suicidal ideation. She reported she
       experienced suicidal ideation approximately four years ago. She denied a plan or
       intent at that time. [Plaintiff] denied any current or history of homicidal ideation.
       [Plaintiff] reported the following anxiety-related symptomatology: Excessive
       apprehension/worry, feeling easily fatigued, irritability, restless, and having
       problems concentrating. [Plaintiff] was unsure if she had had panic attacks in the
       past, but stated that she feels more anxious when on the train, in heat, and when
       traveling in general. [Plaintiff] denied any manic symptomatology. She denied
       any symptoms of a thought disorder. [Plaintiff] reported having short-term memory
       deficits and concentration difficulties.

(Id. at 325.) With respect to Plaintiff’s mental status examination, Dr. Knoll found her demeanor

“cooperative,” but that “her manner of relating was poor. She often had to be redirected and was

emotionally distressed during the evaluation, particularly she was tearful and shaking.” (Id. at

326.) In the “appearance” portion of the mental status examination, Dr. Knoll noted that Plaintiff’s

“posture was slouched” and that “[h]er motor behavior was shaking and trembling.” (Id.) Her

speech was “[f]luent, yet monotonous,” and her affect was “[a]nxious and depressed.” (Id.)

Plaintiff’s mood was “[d]ysthymic,” and her “attention and concentration” were “impaired”; her

“recent and remote memory skills” were also “[i]mpaired due to her psychiatric symptomatology

and a history of drug abuse and dependency.” (Id.)

       Dr. Knoll described Plaintiff’s “mode of living” as follows:

       [Plaintiff] reported she is able to dress, bathe, and groom herself; however, at times
       she loses the motivation to do so. She reported that she will not go days without it,
       but that there will be days where she does not perform this task. [Plaintiff] stated
       she is able to cook and prepare her own food. She reported she does her own
       general cleaning, stating her house is very clean, noting that it is “immaculate.”
       [Plaintiff] reported she does her own laundry. [Plaintiff] stated she does her own

                                                13
        shopping. [Plaintiff] reported that she has difficulty managing her own money,
        stating that she spends it carelessly. [Plaintiff] is unable to drive, but she is able to
        take public transportation on her own. [Plaintiff] reported that she has friends who
        will contact her via telephone; however, she will often ignore their calls and stated
        that she will go a month at a time without checking her voicemail. She stated that
        she tends to isolate herself from others . . . [Plaintiff] reported her interests include
        animals. She stated she spends her day cleaning, spending time with her daughter,
        and taking care of other tasks as needed.

(Id. at 327.)

        In her “medical source statement,” Dr. Knoll wrote:

        [Plaintiff] is able to follow and understand simple directions. She has mild
        limitations in performing simple tasks independently. She has moderate limitations
        maintaining attention and concentration. She is able to maintain a regular schedule.
        She is able to learn new tasks. She has marked limitations performing complex
        tasks independently. She has moderate limitations making appropriate decisions.
        She has marked limitations relating adequately with others. She has marked
        limitations appropriately dealing with stress. Her difficulties are caused by her
        psychiatric symptomatology.

(Id. at 327–28.) Dr. Knoll further noted diagnoses of major depressive disorder, generalized

anxiety disorder, and opioid dependency, and suggested that it is necessary to rule out obsessive

compulsive disorder. (Id. at 328.) Finally, Dr. Knoll noted that Plaintiff’s prognosis was “fair

given that her symptoms are chronic and severe” and that she “will not be able to manage her own

funds due to opioid dependency and reported difficulties managing money.” (Id.)

        The ALJ afforded “great weight” to the portions of Dr. Knoll’s opinion that found Plaintiff

had mild limitations, but “limited weight” to those portions finding that Plaintiff had “marked

limitations relating adequately with others,” “appropriately dealing with stress,” and “performing

complex tasks independently”—opinions that, notably, were consistent with Dr. Nuñez’s and Ms.

Thiesen’s findings. (Id. at 34.) The ALJ reasoned that Plaintiff’s “independence with activities of

daily living, [her] ability to care for her daughter, and [her] treatment notes showing essentially




                                                   14
normal mental status examination findings all suggest [Plaintiff] has greater functional abilities

than those noted by Dr. Knoll in this portion of her opinion.” (Id.)

       For many of the same reasons previously discussed, the ALJ erred by discounting Dr.

Knoll’s opinion regarding Plaintiff’s mental impairments on the basis that the opinion was

inconsistent with Plaintiff’s ability to perform certain ADLs. Moreover, the ALJ improperly

“cherry-picked” the portions of Dr. Knoll’s medical report that she found supported the RFC

determination, while discounting the vast majority of Dr. Knoll’s medical opinion.

       Federal courts reviewing administrative social security decisions decry “cherry
       picking” of [relevant] evidence, which may be defined as inappropriately crediting
       evidence that supports administrative conclusions while disregarding differing
       evidence from the same source. “Cherry picking” can indicate a serious misreading
       of evidence, failure to comply with the requirement that all evidence be taken into
       account, or both. . . . It is entirely proper for the ALJ to only credit portions of
       medical source opinions, or weigh different parts of the same opinion
       differently. However, when the ALJ uses a portion of a given opinion to support a
       finding, while rejecting another portion of that opinion, the ALJ must have a sound
       reason for the discrepancy.

Artinian v. Berryhill, No. 16-CV-4404 (ADS), 2018 WL 401186, at *8 (E.D.N.Y. Jan. 12, 2018)

(internal quotation marks and citations omitted); see also Veino v. Barnhart, 312 F.3d 578, 588

(2d Cir. 2002); Smith v. Bowen, 687 F. Supp. 902, 904 (S.D.N.Y. 1988) (“Although the ALJ is not

required to reconcile every ambiguity and inconsistency of medical testimony, [she] cannot pick

and choose evidence that supports a particular conclusion.” (internal citations omitted)).

       Thus, the Court finds that the diminished weight the ALJ afforded to particular portions of

Dr. Knoll’s consultative medical report, which found marked limitations in Plaintiff’s

psychological and mental processing abilities, is not supported by substantial evidence, and that

remand is warranted on that basis.




                                                15
                                         CONCLUSION

       For the reasons set forth above, the Court grants Plaintiff’s motion for judgment on the

pleadings and denies the Commissioner’s cross-motion.              The Commissioner’s decision is

remanded for further consideration consistent with this Memorandum & Order. The Clerk of Court

is respectfully requested to enter judgment and close this case.

                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: October 16, 2019
       Brooklyn, New York




                                                16
